J-S43037-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA       :   IN THE SUPERIOR COURT OF
                                    :        PENNSYLVANIA
                   Appellee         :
                                    :
              v.                    :
                                    :
 LARRY MAZE                         :
                                    :
                   Appellant        :        No. 36 WDA 2020

   Appeal from the Judgment of Sentence Entered December 18, 2019
            In the Court of Common Pleas of Jefferson County
          Criminal Division at No(s): CP-33-CR-0000266-2014

 COMMONWEALTH OF PENNSYLVANIA       :   IN THE SUPERIOR COURT OF
                                    :        PENNSYLVANIA
                   Appellee         :
                                    :
              v.                    :
                                    :
 LARRY MAZE                         :
                                    :
                   Appellant        :        No. 37 WDA 2020

   Appeal from the Judgment of Sentence Entered December 18, 2019
            In the Court of Common Pleas of Jefferson County
          Criminal Division at No(s): CP-33-CR-0000599-2014

 COMMONWEALTH OF PENNSYLVANIA       :   IN THE SUPERIOR COURT OF
                                    :        PENNSYLVANIA
                   Appellee         :
                                    :
              v.                    :
                                    :
 LARRY MAZE                         :
                                    :
                   Appellant        :        No. 38 WDA 2020

   Appeal from the Judgment of Sentence Entered December 18, 2019
            In the Court of Common Pleas of Jefferson County
          Criminal Division at No(s): CP-33-CR-0000600-2014
J-S43037-20


BEFORE: SHOGAN, J., STABILE, J., and KING, J.

MEMORANDUM BY KING, J.:                           FILED OCTOBER 16, 2020

       Appellant, Larry Maze, appeals from the judgments of sentence entered

in the Jefferson County Court of Common Pleas, following his jury trial

convictions at docket No. CP-33-CR-0000266-2014 for 12 counts of

solicitation and one count each of corruption of minors, unlawful contact with

minors, and indecent assault (person less than 13 years of age);1 at docket

No. CP-33-CR-0000599-2014 for corruption of minors, unlawful contact with

minors, three counts of indecent assault (person less than 16 years of age),

and two counts of attempted indecent assault;2 and at docket No. CP-33-CR-

0000600-2014 for corruption of minors, unlawful contact with minors, and

four counts each of indecent assault (person less than 13 years of age) and

attempted indecent assault.3 We affirm.

       The relevant facts and procedural history of this case are as follows. On

June 16, 2015, a jury convicted Appellant of the above-mentioned crimes, in

connection with his sexual assault of three minor victims, who were his

daughter’s friends/acquaintances. Appellant’s conduct included groping and


____________________________________________


1  18 Pa.C.S.A. §§ 902; 6301(a)(1)(ii); 6318(a)(1); and 3126(a)(7),
respectively.

2  18 Pa.C.S.A. §§ 6301(a)(1)(ii); 6318(a)(1); 3126(a)(8); and 901,
respectively.

3  18 Pa.C.S.A. §§ 6301(a)(1)(ii); 6318(a)(1); 3126(a)(7); and 901,
respectively.

                                           -2-
J-S43037-20


similar forms of molestation, as well as solicitation over social media for sexual

contact with one of the minors. The court sentenced Appellant on May 3,

2016, to an aggregate term of 86 to 270 years’ imprisonment. Appellant was

also designated a sexually violent predator (“SVP”). On November 20, 2017,

this Court affirmed Appellant’s convictions but sua sponte vacated Appellant’s

SVP designation under Commonwealth v. Butler, 173 A.3d 1212 (Pa.Super.

2017) (“Butler I”).4 See Commonwealth v. Maze, 181 A.3d 431 (Pa.Super.

2017) (unpublished memorandum).

        On November 13, 2018, Appellant timely filed a petition under the Post

Conviction Relief Act (“PCRA”), at 42 Pa.C.S.A. §§ 9541-9546, seeking

reinstatement of his post-sentence motion and direct appeal rights nunc pro

tunc.    Appellant alleged appellate counsel was ineffective for failing to

preserve on appeal Appellant’s challenges to the discretionary aspects of his

sentence. On August 19, 2019, the PCRA court reinstated Appellant’s post-

sentence and direct appeal rights nunc pro tunc. The court gave Appellant

until September 30, 2019, to file a timely post-sentence motion nunc pro tunc.

        Appellant subsequently filed a timely post-sentence motion challenging

the discretionary aspects of his sentence. Appellant also sought resentencing

because he alleged the trial court had considered Appellant’s SVP designation

in rendering the original sentence.            As this Court had since vacated that


____________________________________________


4 On March 26, 2020, our Supreme Court reversed Butler I.          See
Commonwealth v. Butler, ___ Pa. ___, 226 A.3d 972 (2020) (“Butler II”).

                                           -3-
J-S43037-20


designation, Appellant claimed he was entitled to a new sentencing hearing.

As well, Appellant highlighted an incorrect offense gravity score (“OGS”)

regarding Appellant’s F-1 solicitation crimes that had been included in the pre-

sentence investigation (“PSI”) report, which the trial court had relied on when

imposing sentence. On September 20, 2019, the trial court granted relief,

vacated the original sentence, and scheduled a resentencing hearing.

      Appellant proceeded to the resentencing hearing on December 18,

2019. At the beginning of the resentencing hearing, the parties acknowledged

that the court had granted relief so it could impose a new sentence without

consideration of Appellant’s former SVP designation/predatory behavior, and

to fix the incorrect OGS on the original PSI report. The parties agreed that

the amended PSI report contained the correct OGS regarding Appellant’s

solicitation crimes. The court indicated that it had reviewed the PSI report,

considered Appellant’s age, background, prior record, and every part of the

trial record. The court also highlighted the age of the victims, the fact that

Appellant was in a position of trust over the three victims, which he violated,

and that he presented a danger to young children of the community. (See

N.T. Resentencing Hearing, 12/18/19, at 10-11). The court indicated it would

impose standard range sentences for each crime, but would impose the

sentences consecutively to reflect that each of Appellant’s offenses constituted

a separate act and intent by Appellant. Thus, the court resentenced Appellant

to an aggregate term of 72.5 to 208 years’ imprisonment.


                                     -4-
J-S43037-20


        On Monday, December 30, 2019, Appellant timely filed a post-sentence

motion, which the court denied the next day. Appellant timely filed a notice

of appeal at each underlying docket on January 3, 2020.5 On January 6, 2020,

the court ordered Appellant to file a concise statement of errors complained

of on appeal pursuant to Pa.R.A.P. 1925(b), which Appellant timely filed on

January 10, 2020.

        Appellant raises one issue for our review:

           Did the trial court abuse its discretion in entering its May 3,
           2016, sentencing orders in the within consolidated cases?

(Appellant’s Brief at 3).

        Appellant argues the sentence imposed at resentencing is a product of

bias, prejudice, partiality and ill-will toward Appellant. Appellant bases this

claim on a statement in the trial court’s Rule 1925(a) opinion that preceded

his direct appeal, in which Appellant claims the trial court admitted its disdain

for Appellant. Based on this “admission,” Appellant insists the trial court’s

disdain for Appellant must have carried through from the original sentence to

the resentence.       Appellant emphasizes that at resentencing, all of the

minimum sentences for Appellant’s crimes remained the same as in the

original sentence, except for those F-1 solicitation offenses which required

correction due to the original improper OGS. Appellant maintains that the

court’s demonstrated contempt for Appellant compromised the court’s ability


____________________________________________


5   This Court consolidated the appeals sua sponte.

                                           -5-
J-S43037-20


to fairly resentence him. Appellant concludes the court abused its sentencing

discretion, and this Court must vacate and remand for resentencing before

another jurist. We disagree.

      A challenge to the discretionary aspects of sentencing is not

automatically reviewable as a matter of right. Commonwealth v. Hunter,

768 A.2d 1136 (Pa.Super. 2001), appeal denied, 568 Pa. 695, 796 A.2d 979

(2001). Prior to reaching the merits of a discretionary sentencing issue:

         We conduct a four-part analysis to determine: (1) whether
         appellant has filed a timely notice of appeal, see Pa.R.A.P.
         902 and 903; (2) whether the issue was properly preserved
         at sentencing or in a motion to reconsider and modify
         sentence, see [Pa.R.Crim.P. 720]; (3) whether appellant’s
         brief has a fatal defect, Pa.R.A.P. 2119(f); and (4) whether
         there is a substantial question that the sentence appealed
         from is not appropriate under the Sentencing Code, 42
         Pa.C.S.A. § 9781(b).

Commonwealth v. Evans, 901 A.2d 528, 533 (Pa.Super. 2006), appeal

denied, 589 Pa. 727, 909 A.2d 303 (2006) (internal citations omitted).

      What constitutes a substantial question must be evaluated on a case-

by-case basis. Commonwealth v. Paul, 925 A.2d 825 (Pa.Super. 2007). A

substantial question exists “only when the appellant advances a colorable

argument that the sentencing judge’s actions were either: (1) inconsistent

with a specific provision of the Sentencing Code; or (2) contrary to the

fundamental norms which underlie the sentencing process.” Commonwealth

v. Sierra, 752 A.2d 910, 913 (Pa.Super. 2000) (internal citation omitted). In

other words, an appellant’s Rule 2119(f) statement must sufficiently articulate


                                     -6-
J-S43037-20


the manner in which the sentence violates either a specific provision of the

sentencing scheme set forth in the Sentencing Code or a particular

fundamental norm underlying the sentencing process. Commonwealth v.

Mouzon, 571 Pa. 419, 812 A.2d 617 (2002).

     On appeal, this Court will not disturb the judgment of the sentencing

court absent an abuse of discretion. Commonwealth v. Fullin, 892 A.2d
843 (Pa.Super. 2006).

        [A]n abuse of discretion is more than a mere error of
        judgment; thus, a sentencing court will not have abused its
        discretion unless the record discloses that the judgment
        exercised was manifestly unreasonable, or the result of
        partiality, prejudice, bias or ill-will. In more expansive
        terms, …: An abuse of discretion may not be found merely
        because an appellate court might have reached a different
        conclusion,    but    requires    a    result  of     manifest
        unreasonableness, or partiality, prejudice, bias, or ill-will, or
        such lack of support so as to be clearly erroneous.

        The rationale behind such broad discretion and the
        concomitantly deferential standard of appellate review is
        that the sentencing court is in the best position to determine
        the proper penalty for a particular offense based upon an
        evaluation of the individual circumstances before it. Simply
        stated, the sentencing court sentences flesh-and-blood
        defendants and the nuances of sentencing decisions are
        difficult to gauge from the cold transcript used upon
        appellate review. Moreover, the sentencing court enjoys an
        institutional advantage to appellate review, bringing to its
        decisions an expertise, experience, and judgment that
        should not be lightly disturbed. Even with the advent of the
        sentencing guidelines, the power of sentencing is a function
        to be performed by the sentencing court. Thus, rather than
        cabin the exercise of a sentencing court’s discretion, the
        guidelines merely inform the sentencing decision.

                                  *    *    *


                                      -7-
J-S43037-20


         [W]e reaffirm that the guidelines have no binding effect,
         create no presumption in sentencing, and do not
         predominate over other sentencing factors—they are
         advisory guideposts that are valuable, may provide an
         essential starting point, and that must be respected and
         considered; they recommend, however, rather than require
         a particular sentence. …

Commonwealth v. Walls, 592 Pa. 557, 564-70, 926 A.2d 957, 961-65

(2007) (internal quotation marks, footnotes, and citations omitted).

      Pursuant to Section 9721(b), “the court shall follow the general principle

that the sentence imposed should call for confinement that is consistent with

the protection of the public, the gravity of the offense as it relates to the

impact on the life of the victim and on the community, and the rehabilitative

needs of the defendant.” 42 Pa.C.S.A. § 9721(b). “[T]he court shall make as

part of the record, and disclose in open court at the time of sentencing, a

statement of the reason or reasons for the sentence imposed.” Id. See also

Commonwealth v. Fowler, 893 A.2d 758 (Pa.Super. 2006) (stating where

court had benefit of PSI report, we can presume it was aware of relevant

information   regarding    defendant’s     character   and    weighed     those

considerations along with mitigating statutory factors).

      Instantly, Appellant timely filed a notice of appeal, and preserved his

sentencing claim in a timely filed post-sentence motion and in a Rule 2119(f)

statement. See Evans, supra. Additionally, Appellant’s claim of bias raises

a substantial question.    See Commonwealth v. Corley, 31 A.3d 293

(Pa.Super. 2011) (stating allegation of bias in sentencing implicates


                                     -8-
J-S43037-20


fundamental norms underlying sentencing and raises substantial question for

appellate review). Thus, we will review the merits of Appellant’s sentencing

claim.6

       Here, Appellant’s challenge hinges on his contention that the court

admitted its disdain for Appellant in its Rule 1925(a) opinion preceding

Appellant’s direct appeal. In that opinion, the trial court stated:

          The [c]ourt likewise did not abuse its discretion as the
          sentencing authority in this case.

          Attempting to minimize his culpability, [Appellant] claims
          that the absence of penetration and the limited nature of
          physical contact between him and his victims made his
          overall sentence excessive. He also contends that it was
          “obviously emotionally-charged due to the [c]ourt’s disdain
          for [Appellant] and due to the fact that [Appellant], who has
          no criminal record for the past 19 years and never any sex
          offenses of any kind, maintained his innocence both at trial
____________________________________________


6 Appellant also alleges that the court must have been biased against Appellant
because the court was aware of other sexual allegations against Appellant,
unrelated to the charges in this case. Appellant did not preserve this particular
claim at resentencing or in his post-sentence motion following resentencing,
so it is waived. See Commonwealth v. Griffin, 65 A.3d 932 (Pa.Super.
2013), appeal denied, 621 Pa. 682, 76 A.3d 538 (2013) (stating objections to
discretionary aspects of sentence are generally waived if they are not raised
at sentencing hearing or in timely-filed post-sentence motion). Likewise, to
the extent Appellant complains on appeal that the court improperly calculated
any of the OGS’ for Appellant’s crimes at the resentencing hearing, that claim
is waived for failing to preserve it at resentencing or in his post-sentence
motion following resentencing. See id. See also Commonwealth v.
Archer, 722 A.2d 203 (Pa.Super. 1998) (en banc) (holding improper
calculation of OGS affects outcome of sentencing recommendations, resulting
in improper recommendation, thereby compromising fundamental norms
which underlie sentencing process; thus, any misapplication of sentencing
guidelines constitutes challenge to discretionary aspects of sentencing;
expressly overruling prior cases that stood for proposition that claim
concerning OGS implicated legality of sentence).

                                           -9-
J-S43037-20


       and at sentencing.” The record does substantiate these
       claims.

       Because sentencing is a matter vested in the sound
       discretion of the sentencing judge, a sentence will not be
       disturbed absent a manifest abuse of discretion. A mere
       error in judgment does not establish an abuse of discretion,
       though. Rather, a defendant making such a claim must
       demonstrate, by reference to the record, that the
       sentencing court ignored or misapplied the law, exercised
       its judgment for reasons of partiality, prejudice, bias, or ill-
       will, or made a manifestly unreasonable decision. The same
       is true when a defendant challenges a court’s decision to run
       his sentences consecutive to one another. [Appellant] here
       cannot show any such abuse.

       As the record reflects, the [c]ourt was in possession and had
       considered the contents of the [PSI] report. It was thus
       aware of all relevant information regarding [Appellant’s]
       character. It also presided over the trial and was well aware
       that [Appellant] was continuing to maintain his innocence.
       The jury conclusively rejected that defense, though, and for
       good reason. In light of the verdict and the evidence firmly
       underlying it, therefore, the [c]ourt did not deem
       [Appellant’s] persistent claim of innocence to carry any
       weight.

       Nor was the [c]ourt inclined to mitigate the sentence simply
       because [Appellant] did not achieve penetration,
       particularly when lack of opportunity was the only reason.
       In that regard, he attempted twice to touch C.L.’s vaginal
       area while they were in the car together, and twice to
       remove her pants while she was in bed. It was only because
       C.L. was brave enough to say “no” that [Appellant] did not
       follow through with his clear purposes. He also tried to put
       his hands down S.K.’s pants, and went so far as to
       proposition B.P., asking if he could “lick it” and whether she
       would go back to his bedroom and let him “f---” her. …C.L.,
       S.K. and B.P. rejected [Appellant’s] advances, but there was
       no reason for the [c]ourt to believe that he would not have
       gone farther had his victims allowed.

       Although it did not specifically speak to his claim of
       innocence, lack of penetration, or absence of a recent

                                   - 10 -
J-S43037-20


          criminal record, moreover, the [c]ourt articulated more
          generally in open court why it was deviating in some
          respects     from    the     presentence      investigator’s
          recommendation and imposing the sentence it did. Its
          reasons did not evidence an abuse of discretion.

          Because the record belies [Appellant’s] claims that the
          [c]ourt abused its sentencing discretion…, the judgment of
          sentence should be affirmed.

(Rule 1925(a) Opinion, filed 1/25/17, at 2-3) (internal citations omitted)

(emphasis added).

      Read in context, it is clear the court’s statement (bolded above) contains

a typographical error and that the court intended to state: “The record does

not substantiate these claims.” As Appellant’s allegation of bias stems from

his misinterpretation of the trial court’s opinion, Appellant’s sentencing

challenge merits no relief. Moreover, at resentencing, the court highlighted

the age of the victims, the fact that Appellant was in a position of trust over

the three victims, which he violated, and that he presented a danger to young

children of the community. (See N.T. Resentencing Hearing, 12/18/19, at

10-11).   The court also considered the original and amended PSI reports.

Under these circumstances, the record confirms the court considered the

Section 9721(b) sentencing factors, and we see no reason to disrupt the

court’s broad sentencing discretion.    See 42 Pa.C.S.A. § 9721(b); Walls,

supra; Fullin, supra. Accordingly, we affirm.

      Judgments of sentence affirmed.




                                     - 11 -
J-S43037-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/16/2020




                          - 12 -